Exhibit 10.1

Apache Corporation 401(k) Savings Plan

Amendment, April 2014

Apache Corporation (“Apache”) sponsors the Apache Corporation 401(k) Savings
Plan (the “Plan”). Pursuant to section 10.4 of the Plan, Apache hereby exercises
its right to amend the Plan by replacing Appendices A through E with the
Appendices A through D attached to this document, effective as of May 16, 2014.

EXECUTED this 20th day of May 2014.

 

APACHE CORPORATION By:  

/s/ Margery M. Harris

  Margery Harris   Executive Vice President, Human Resources



--------------------------------------------------------------------------------

APPENDIX A

Participating Companies

The following Affiliated Entities were actively participating in the Plan as of
the following dates:

 

Business

  

Participation

Began As Of

  

Participation

Ended As Of

Apache International, Inc.    September 22, 1987    N/A Apache Energy Resources
Corporation (known as Hadson Energy Resources Corporation before January 1,
1995)    January 1, 1994    December 31, 1995 Apache Canada Ltd.    May 17, 1995
   April 30, 2014 Apache Deepwater LLC    November 10, 2010    N/A Apache
International Employment, Inc.    May 16, 2014    N/A

— END OF APPENDIX A —



--------------------------------------------------------------------------------

APPENDIX B

Corporate Transactions

Over the years, Apache and its Affiliated Entities have engaged in certain
acquisitions and disposition transactions. This Appendix contains provisions
that apply to employees (including former employees) affected by certain
transactions.

Sales

For an Employee who transferred to Natural Gas Clearinghouse (“NGC”) pursuant to
the terms of the Employee Benefits Agreement effective April 1, 1990 between
Apache and NGC, a Period of Service shall be calculated by treating as
employment with Apache any period(s) of employment after April 1, 1990 with NGC
or any business that is then treated as a single employer with NGC pursuant to
Code §414(b), §414(c), §414(m), or §414(o).

Employees terminated in connection with the summer 1995 sale of certain
properties to Citation 1994 Investment Limited Partnership are fully vested in
their Plan Accounts as of September 1, 1995.

An Employee who transferred to Producers Energy Marketing LLC (“ProEnergy”) in
the first half of 1996 is fully vested in his Plan Accounts as of the date of
transfer. If such an individual becomes an Employee again, all new contributions
to his Plan Accounts shall vest according to the regular rules.

The following three paragraphs apply to any Employee who transfers to Fieldwood
Energy, LLC (“Fieldwood”) or to any business while it is treated as a single
employer with Fieldwood pursuant to Code §414(b), §414(c), §414(m), or §414(o)
(collectively, the “Fieldwood Group”), and whose transfer occurs pursuant to the
closing of the transaction described in the “Purchase and Sale Agreement by and
among Apache Corporation, Apache Shelf, Inc., and Apache Deepwater LLC, and
Fieldwood Energy, LLC and GOM Shelf LLC” (the “PSA”) that was entered into on
July 18, 2013 (a “Transferred Employee”).

Vesting. Notwithstanding subsection 5.3(a), for vesting purposes, a Period of
Service for a Transferred Employee shall include his service with the Fieldwood
Group after the closing of the transaction until his termination of employment
with the Fieldwood Group. Notwithstanding subsection 5.4(b), the earliest date a
forfeiture may occur is the date of the Employee’s termination of employment
with the Fieldwood Group.

Distributions. A Transferred Employee may take a distribution of the entire
distributable amount at any time after his Termination from Service Date from
the Company. The distributable amount, as determined under section 6.3, only
includes vested benefits. If the Transferred Employee takes a distribution and
his vested percentage later increases, he may take additional distribution(s),
each of which shall be equal to the entire distributable amount at the time of
the distribution. Notwithstanding subsection 6.6(c), the Plan will not cash out
a small Account until the Transferred Employee becomes fully vested or, if
earlier, he terminates employment with the Fieldwood Group.

Loans. A Transferred Employee may roll over any outstanding loan from the Plan
to a qualified plan sponsored by any member of the Fieldwood Group that agrees
to accept such a rollover, as long as the rollover is initiated by the last day
of the calendar quarter following the calendar quarter in which occurs the
Transferred Employee’s Effective Date (as defined in Exhibit F of the PSA). Any
loan not rolled over by such date shall be subject to the usual default rules in
section 7.6. Notwithstanding Article VI, a Transferred Employee may roll over a
loan under this paragraph without taking any other distribution from the Plan.

Acquisitions

A Period of Service for vesting purposes for a New Employee (listed below) shall
be determined by treating all periods of employment with the Former Employer
Controlled Group as periods of employment with Apache. The “Former Employer
Controlled Group” means the Former Employer (listed below), its predecessor
company/ies, and any business while such business was treated as a single
employer with the Former Employer or predecessor company pursuant to Code
§414(b), §414(c), §414(m), or §414(o).



--------------------------------------------------------------------------------

The following individuals are “New Employees” and the following companies are
“Former Employers”:

 

Former Employer

  

New Employees

Amoco Production Company (“Amoco”)    All individuals who became an Employee of
the Company pursuant to the provisions of the Stock Purchase Agreement effective
June 30, 1991, between Amoco Production Company, Apache, and others. Hadson
Energy Resources Corporation (“HERC”) and Hadson Energy Limited (“HEL”)    All
individuals employed by HERC or HEL on November 12, 1993. Crystal Oil Company
(“Crystal”)    All individuals hired from Crystal or related companies within a
week of the closing date on an asset purchase that was originally scheduled to
close on December 31, 1994. Texaco Exploration & Production, Inc. (“TEPI”)   
All individuals hired from TEPI or related companies in late February and early
March 1995 in connection with an acquisition of assets from TEPI at that time.
DEKALB Energy Company (“DEKALB”)    All individuals who became an employee of
Apache on or after May 17, 1995 — their Period of Service shall include any
periods of employment with DEKALB before May 17, 1995 The Phoenix Resource
Companies, Inc. (“Phoenix”)    All individuals hired by Apache in 1996 who were
Phoenix employees on May 20, 1996. Crescendo Resources, L.P. (“Crescendo”)   
All individuals hired from April 30, 2000 through June 1, 2000 from Crescendo
and related companies in connection with an April 30, 2000 asset acquisition
from Crescendo. Collins & Ware (“C&W”) and Longhorn Disposal, Inc. (“Longhorn”)
   All individuals hired from C&W and Longhorn and related companies in
connection with a May 23, 2000 asset acquisition from C&W and Longhorn.



--------------------------------------------------------------------------------

Occidental Petroleum Corporation (“Oxy”)    All individuals hired from Oxy and
related companies in connection with an August 2000 asset acquisition from an
Oxy subsidiary. Private company (“Private”)    All individuals hired in January
2003 from Private and related companies in connection with an asset acquisition
of certain property in Louisiana effective as of December 1, 2002. Devon Energy
Corporation (“Devon”)    All individuals hired on June 10, 2010 from Devon and
related companies in connection with Apache’s acquisition of certain property on
such date. Mariner Energy, Inc. (“Mariner”)    All individuals who became
Covered Employees on the date of the merger between Apache and Mariner are New
Employees. The amount of a New Employee’s pre-Apache service with Mariner shall
be equal to his service credited under the Mariner Energy, Inc. Employee Capital
Accumulation Plan (or the service that would have been credited under such plan
if the New Employee had been a participant in it). A New Employee shall be
eligible to make Participant Contributions from Compensation paid after the date
of the merger. See Appendix C for additional provisions related to the merger of
the Mariner Energy Inc. Employee Capital Accumulation Plan into this Plan. BP,
p.l.c. (“BP”)    The New Employees are those who were hired by Apache in
connection with property acquisitions from BP during 2010. Phoenix Exploration
Company LP (“Phoenix”)    Individuals hired by Apache on September 1, 2011 from
Phoenix. A New Employee shall be eligible to make Participant Contributions from
Compensation paid after September 1, 2011.

—END OF APPENDIX B—



--------------------------------------------------------------------------------

APPENDIX C

Mariner Energy, Inc.

Introduction

Through a merger effective as of November 10, 2010 (the “Closing Date”), Apache
acquired Mariner Energy, Inc., (“Mariner”) which sponsored the Mariner Energy,
Inc. Employee Capital Accumulation Plan (“Mariner’s 401(k) Plan”). Mariner’s
401(k) Plan is merged into this Plan as of November 16, 2010. This Appendix
describes the special rules that apply to amounts transferred from Mariner’s
401(k) Plan to this Plan, and also describes how the match is calculated for
2010 in this Plan.

Capitalized terms in this Appendix have the same meanings as those given to them
in the Plan. The regular terms of the Plan shall apply, except as provided
below.

Match

The Company Matching Contribution for 2010 shall be determined pursuant to
section 3.2 of the Plan, based on the Participant Contributions and Compensation
paid to a Covered Employee after the date of the merger, except as provided in
the next sentence. If a Covered Employee’s Participant Contributions to this
Plan and his contributions to Mariner’s 401(k) Plan that are subject to the
limits of Code §402(g) are $16,500 or (because of catch-up contributions) more
during 2010, his Company Matching Contribution for 2010 will be the greater of
(a) the aggregate matching contributions he would have received in both this
Plan and Mariner’s 401(k) Plan had equal salary deferrals of $16,500 in the
aggregate been withheld from each regular paycheck during 2010, minus the match
allocated to him for 2010 in Mariner’s 401(k) Plan, or (b) the amount described
in the preceding sentence.

The Company Matching Contribution shall vest pursuant to the usual rules in
Article V. See Appendix B for additional (pre-Apache) service that is taken into
account for vesting purposes.

Incoming Assets

A participant in Mariner’s 401(k) Plan may have as many as seven different types
of accounts in that plan. The following distribution rules apply to those
incoming accounts (the “Old Mariner Accounts”).

 

1. Accounts.

 

  (a) Employee Deferrals. Any Old Mariner Account that is subject to Code
§401(k) shall be transferred to the Participant Contributions Account. No
special distribution rules apply to such amounts.

 

  (b) Regular Match. Matching contributions to Mariner’s 401(k) Plan and the
earnings thereon shall be transferred to a separate subaccount of the Company
Contributions Account in this Plan. These amounts vest 33% when his Period of
Service is one year, 66% when his Period of Service is two years, and 100% when
his Period of Service is three years or more. These amounts are subject to the
distribution rules that apply to Company Contributions Accounts, except as noted
below in section 2 below.

 

  (c) Discretionary Company Contribution. Discretionary employer contributions
to Mariner’s 401(k) Plan and the earnings thereon that were subject to a 6-year
vesting schedule shall be transferred to a separate subaccount of the Company
Contribution Account in this Plan that is subject to the regular 5-year vesting
schedule described in Article V. The additional vesting shall apply to this
subaccount on the date of the merger of the plans, even to those subaccounts of
individuals who are no longer employees. This subaccount is subject to the
distribution rules that apply to Company Contributions Accounts, except as noted
in section 2 below.



--------------------------------------------------------------------------------

  (d) Pre-Tax Rollover Account. Pre-tax rollovers contributions to Mariner’s
401(k) Plan and the earnings thereon shall be transferred to the Rollover
Account. No special distribution rules apply to such amounts.

 

  (e) After-Tax Rollover Account. After-tax rollovers contributions to Mariner’s
401(k) Plan and the earnings thereon shall be transferred to a separate, fully
vested, subaccount of the Rollover Account in this Plan. No special distribution
rules apply to this subaccount.

 

  (f) After-Tax Account. A participant’s after-tax contributions to Mariner’s
401(k) Plan and the earnings thereon shall be transferred to a separate, fully
vested, subaccount of the Participant Contributions Account in this Plan. The
same distribution rules that apply to the Rollover Account will apply to this
subaccount.

 

  (g) FERI Accounts. Both matching and discretionary employer contributions to a
plan sponsored by Forest Oil and transferred to Mariner’s 401(k) Plan and the
earnings thereon shall be transferred to separate, fully vested, subaccounts of
the Company Contributions Account in this Plan. These subaccounts are subject to
the distribution rules that apply to Company Contributions Accounts, except as
noted in section 2 below.

 

2. Special Distribution Rules.

 

  (a) Installments. Except as provided in the next sentence, in subsection
6.4(b) of the Plan (relating to in-service withdrawals, minimum required
withdrawals, and installments to beneficiaries), and in subsection 13.9(f) of
the Plan (relating to QDROs), all distributions shall be in the form of a lump
sum of the Account Owner’s entire vested account balance in the Plan. Any
Account Owner who elected installment payments from the Old Mariner Accounts
before the merger of Mariner’s 401(k) Plan and this Plan shall be paid the
installments in the amount and on the schedule he had elected.

 

  (b) Hardship Withdrawals. A Participant may take an in-service hardship
withdrawal that meets the requirements of paragraphs 6.5(c)(i) and 6.5(c)(ii) of
the Plan from the subaccounts of the Company Contribution Account that were
established in subsections 1(b), 1(c), and 1(g) of this Appendix, to the extent
such subaccounts are vested.

 

  (c) Two-Year Rule. Once the funds have actually been in either the Plan or
Mariner’s 401(k) Plan for 24 months, a Participant may take an in-service
withdrawal from the vested portion of the subaccounts of the Company
Contribution Account that were established in subsections 1(b), 1(c), and 1(g)
of this Appendix.

 

  (d) Five-Year Rule. Once a Participant has been a Participant in this Plan and
Mariner’s 401(k) Plan for 60 months, the Participant may take an in-service
withdrawal from the vested portion of the subaccounts of the Company
Contribution Account that were established in subsections 1(b), 1(c), and 1(g)
of this Appendix.

 

3. Investments.

The Plan may accept an in-kind transfer of assets from Mariner’s 401(k) Plan, as
determined by the Committee.

 

4. Loans.

Loans in Mariner’s 401(k) Plan will be transferred to the Plan. The repayment
schedule of the loans may be modified to accommodate the Borrower’s new pay
schedule. Participants cannot borrow from the Plan again until all prior loans
have been repaid.



--------------------------------------------------------------------------------

5. Enrollment.

Individuals who were employed by Mariner or related companies and become Covered
Employees on the Closing Date will be deemed to have elected to make Participant
Contributions to this Plan at the same rate that they had been making similar
contributions to Mariner’s 401(k) Plan immediately before the plans’ merger. If
any such individual was not contributing to Mariner’s 401(k) Plan when the plan
merger occurred, he will not be automatically enrolled in the Plan, even if he
was hired by Mariner as recently as one day before the plans’ merger.

 

6. Vesting.

If (a) the Participant was an employee of Mariner on the Closing Date, (b) his
severance from employment occurs on or before June 30, 2011, (c) Apache decided
to terminate the Participant or the Participant decided not to accept Apache’s
offer of employment, and (d) the Participant’s termination is not for cause,
then the Participant’s Old Mariner Accounts shall become fully vested upon his
severance from employment.

— END OF APPENDIX C —



--------------------------------------------------------------------------------

APPENDIX D

Apache International Employment Inc.

Introduction

Apache and its subsidiaries have certain employees who are routinely transferred
to different sites around the world. As explained below, any Apache
International Employment Inc. (“AIEI”) employee who is a US person (one who is a
US citizen or a US resident, or who performs services for AIEI that generate
US-source income) will generally be eligible to participate in this Plan while
he remains a US person. AIEI employees who are not US persons generally
participate in the Apache Corporation International Retirement Savings Plan.

Eligibility to Participate

Notwithstanding section 1.15, the term “Covered Employee” for any Employee of
AIEI shall only include an AIEI Employee after May 15, 2014 who is a US citizen
or US resident, or is a nonresident alien performing services for AIEI whose
remuneration from AIEI is treated as income from sources within the United
States pursuant to Code §872, with the following exceptions.

 

  (a) Any individual directly employed by an entity other than AIEI shall not be
a Covered Employee, even if such individual is considered a common-law employee
of AIEI or is treated as an employee of AIEI pursuant to Code §414(n).

 

  (b) An Employee included in a unit of Employees covered by a collective
bargaining agreement shall not be a Covered Employee unless the collective
bargaining agreement specifically provides for such Employee’s participation in
the Plan.

 

  (c) An Employee whose job is classified as “temporary” shall be a Covered
Employee only after he has worked for one or more Companies for six consecutive
months.

 

  (d) An Employee shall not be a Covered Employee while he is classified as an
“intern,” a “consultant,” or an “independent contractor.” An Employee may be
classified as an “intern” only if he is currently enrolled (or is expected to be
enrolled within the next 12 months) in a high school, college, or university. An
Employee may be classified as an intern even if he does not receive academic
course credit from his school.

 

  (e) An individual who is employed pursuant to a written agreement with an
agency or other third party for a specific job assignment or project shall not
be a Covered Employee.

When Participant Contributions Begin

Participant Contributions can be made from any paycheck of a Covered Employee
after this amendment is signed.

Calculation of Match

The Company Matching Contribution for a Covered Employee shall be determined
pursuant to section 3.2 of the Plan, based on his Participant Contributions for
the Plan Year and his “Includable Compensation” for the Plan Year. “Includable
Compensation” includes Compensation paid only while the Participant is a Covered
Employee, and shall include a Participant’s entire final paycheck that contains
any funds attributable to services performed as a Covered Employee.

When Benefits Cease to Be Earned

When an Employee of AIEI ceases to be a Covered Employee, Participant
Contributions will be withheld (pursuant to his then-existing deferral election)
from Compensation from his entire final paycheck that contains funds
attributable to services performed as a Covered Employee.

— END OF APPENDIX D —